Name: Commission Regulation (EEC) No 983/81 of 8 April 1981 on the sale at prices fixed at a standard rate in advance of certain frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 2182/77
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  prices;  food technology;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|31981R0983Commission Regulation (EEC) No 983/81 of 8 April 1981 on the sale at prices fixed at a standard rate in advance of certain frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 2182/77 Official Journal L 099 , 10/04/1981 P. 0030 - 0033 Finnish special edition: Chapter 3 Volume 13 P. 0040 Spanish special edition: Chapter 03 Volume 21 P. 0075 Swedish special edition: Chapter 3 Volume 13 P. 0040 Portuguese special edition Chapter 03 Volume 21 P. 0075 COMMISSION REGULATION (EEC) No 983/81 of 8 April 1981 on the sale at prices fixed at a standard rate in advance of certain frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 2182/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States; Whereas, in the present market situation, there are outlets for such meat for processing in the Community; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (2), should also be governed by the rules laid down by Commission Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 227/81 (4), and by those laid down by Commission Regulation (EEC) No 2182/77 (5), as last amended by Regulation (EEC) No 1026/78 (6), subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas Regulation (EEC) No 2182/77 requires, in Article 4 (1), purchasers to provide, before conclusion of the contract of sale, a security to guarantee that the products will be processed ; whereas experience has shown the need to lay down a time limit for provision of that security to prevent operators delaying the conclusion of contracts of sale; Whereas Council Regulation (EEC) No 1055/77 (7) provides that, in the case of products stored by an intervention agency outside the territory of the Member State within whose jurisdiction it falls, a different selling price from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1805/77 (8) fixed the method for calculating the selling prices for such products ; whereas, to avoid all confusion, it should be expressly stated that the prices fixed by this Regulation are subject to adjustment in the case of those products; Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 taking into account the administrative difficulties which the application of this rule raises in certain Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. During the period 13 April to 15 May 1981 the following approximate quantities of beef products shall be put up for sale for processing within the Community: - 3 700 tonnes of bone-in beef held by the German intervention agency and bought in before 1 November 1980, - 5 400 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 October 1980, - 3 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 October 1980, - 2 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 October 1980. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3. The prices, quality and quantities of this meat are set out in Annex I hereto. (1) OJ No L 148, 28.6.1968, p. 24. (2) OJ No L 251, 5.10.1979, p. 12. (3) OJ No L 190, 14.7.1976, p. 1. (4) OJ No L 26, 30.1.1981, p. 34. (5) OJ No L 251, 1.10.1977, p. 60. (6) OJ No L 132, 20.5.1978, p. 52. (7) OJ No L 128, 24.5.1977, p. 1. (8) OJ No L 198, 5.8.1977, p. 19. 4. The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76, (EEC) No 2182/77 and this Regulation. 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not name the coldstore or stores where the products applied for are stored. 6. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. Article 2 1. Notwithstanding Article 3 (1) and (2) of Regulation (EEC) No 2182/77, applications to purchase: (a) are only valid if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State; (b) must be accompanied by: - a written undertaking by the applicant to process the meat purchased within the period referred to in Article 5 (1) of Regulation (EEC) No 2182/77, - a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicant referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents. 3. The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The first subparagraph of Article 4 (1) of Regulation (EEC) No 2182/77 is hereby replaced by the following: "1. A security to guarantee that the products will be processed shall be provided by the purchaser referred to in Article 3 to the competent authority of the Member State where processing will take place, before conclusion of the contract and not more than two weeks after submission of the tender or offer to purchase. It shall be provided in the national currency of that Member State." Article 4 The security as provided for in Article 4 (1) of Regulation (EEC) No 2182/77 shall be: - 40 ECU per 100 kilograms for boned meat, - 40 ECU per 100 kilograms for bone-in meat. Article 5 This Regulation shall enter into force on 13 April 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1981. For the Commission Poul DALSAGER Member of the Commission ANNEX I >PIC FILE= "T0029643"> ANNEX II >PIC FILE= "T0029644">